IN THE SUPREME COURT OF THE STATE OF MONTANA




IN THE MATTER OF K.H.,
YOUTH IN NEED OF CARE.                                                 JUN 6 1985

                               OPINION AND ORDER
                                                                 & l PI/! c/aar'-;don,
                                                                  L
                                                                 CLERK OF SUPREME COURT
                                                                    STATE OF MONTANA




     Due to the excessive lapse of time and in light of the

singular importance of this matter this Court suspends the
rules pursuant to Rule 3, M.R.App.Civ.P.,                     and invokes its
i-nherent supervisory powers.
     On    November       26,    1984,       the   Rosebud    County    Attorney

petitioned in District Court for intervention in a domestic
relationship wherein            K.H.,    a    child, was       allegedly being
sexually     abused.       This     petition       was   one    for    temporary
investigative authority and protective services pursuant to                     §

41-3-402, MCA.
    At      the    initial      hearing       on   December     6,    1984,   the
affidavit supporting the petition was insufficient and the
District Court ordered a new petition and affidavit be filed.
Temporary custody of K.H. was awarded to the county welfare
department.       This order was an order for immediate protection
of youth pursuant to       §    41-3-403, MCA.
     At the second hearing, on December 17, 1984, with new
petition    and affidavit, the District Court found probable
cause      for    State      intervention          and   ordered       temporary
investigative authority until February 4, 1985.                      During this
time, custody was in the mother and restrictions were placed
on the father's visitation.
     The parents filed a notice of appeal on January 21,
1985.    The proceeding was properly placed in abeyance by the
District     Court   because        the   notice    of   appeal   removed
jurisdiction from the District Court and vested it in this
Court.
    We     note   that     an     order   for   temporary   investigative
authority and protective services may be an appealable order
within Rule 1, M.R.App.Civ.P.,            particularly in the instance
where a parent is deprived of custody.               However, in such a
case appeal will ordinarily not be an adequate remedy because
of the time necessarily involved.               Therefore, the relief of
an aggrieved. party should properly be pursued through a writ
of certiorari, habeas corpus, or supervisory control.
     The record before this Court is sufficient to render a
decision and order.        Both sides of this matter are adequately
set forth.     We hold that the proceedings at District Court
are in substantial compliance with the applicable statutes
and rules.
     IT IS ORDERED:
     The appeal shall be treated as a writ of certiorari.
The writ is denied on the grounds that the District Court
proceedings are in substantial compliance with 1a.w and the
petitioners were not prejudiced thereby.
     The District Court shall conduct an adjudicatory hearing
on the Matter of K.H           at the earliest possible time.
     DATED this
                     fl   fl      of June, 1985.
    Justices
/